                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 1 of 7



                         1   Jennifer S. Romano (SBN 195953)                     Charles F. Robinson (SBN 113197)
                             jromano@crowell.com                                 charles.robinson@ucop.edu
                         2   Emily T. Kuwahara (SBN 252411)                      Margaret L. Wu (SBN 184167)
                             ekuwahara@crowell.com                               margaret.wu@ucop.edu
                         3   CROWELL & MORING LLP                                Allison M. Woodall (SBN 178533)
                             515 South Flower Street, 40th Floor                 allison.woodall@ucop.edu
                         4   Los Angeles, California 90071                       Sonya U. Sanchez (SBN 247541)
                             Telephone: 213.622.4750                             sonya.sanchez@ucop.edu
                         5                                                       UNIVERSITY OF CALIFORNIA
                             A. Marisa Chun (SBN 160351)                         OFFICE OF THE GENERAL COUNSEL
                         6   mchun@crowell.com                                   1111 Franklin Street, 8th Floor
                             Molly A. Jones (SBN 301419)                         Oakland, CA 94607-5200
                         7   mojones@crowell.com                                 Telephone: 510.987.9800
                             CROWELL & MORING LLP
                         8   3 Embarcadero Center, 26th Floor
                             San Francisco, California 94111
                         9   Telephone: 415.986.2800
                    10       Thomas A. Lorenzen (pro hac vice forthcoming)
                             tlorenzen@crowell.com
                    11       Daniel W. Wolff (pro hac vice forthcoming)
                             dwolff@crowell.com
                    12       CROWELL & MORING LLP
                             1001 Pennsylvania Avenue, N.W.
                    13       Washington, D.C. 20004-2595
                             Telephone: 202.624.2500
                    14
                             Attorneys for Plaintiff
                    15       THE REGENTS OF THE UNIVERSITY OF
                             CALIFORNIA
                    16
                                                                 UNITED STATES DISTRICT COURT
                    17
                                                             NORTHERN DISTRICT OF CALIFORNIA
                    18
                                                             SAN FRANCISCO/OAKLAND DIVISION
                    19
                             THE REGENTS OF THE UNIVERSITY OF                   Case No. 3:20-cv-04621-JSW
                    20       CALIFORNIA, a California Corporation,
                                                                                CERTIFICATE OF SERVICE
                    21                              Plaintiff,

                    22               v.
                                                                                Complaint filed: July 10, 2020
                             UNITED STATES DEPARTMENT OF
                    23       HOMELAND SECURITY; U.S.
                             IMMIGRATION AND CUSTOMS
                    24       ENFORCEMENT; CHAD F. WOLF, in his
                             official capacity as Acting Secretary of the
                    25       United States Department of Homeland
                             Security; and MATTHEW ALBENCE, in his
                    26       official capacity as Acting Director of U.S.
                             Immigration and Customs Enforcement,
                    27
                                                    Defendants.
                    28
  C ROWELL
& M ORING LLP                                                                                           CERTIFICATE OF SERVICE
A TTORN E YS A T L A W                                                                                CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 2 of 7



                         1                                        CERTIFICATE OF SERVICE
                         2             I, Katarina Castillo, state:
                         3         My business address is 3 Embarcadero Center, 26th Floor, San Francisco, CA 94111. I
                             am over the age of eighteen years and not a party to this action.
                         4
                                       On the date set forth below, I served the foregoing document(s) described as:
                         5
                                 Docket No.         Description
                         6       [1]                COMPLAINT
                         7
                                 [1-1]              CIVIL CASE COVER SHEET
                         8       [2]                SUMMONS ISSUED AS TO: U.S. Department of Homeland
                                                    Security, Office of the General Counsel, MS 0485, 2707 Martin
                         9                          Luther King Jr. Ave. SE, Washington, DC 20528-0525
                                 [3]                FEDERAL RULE OF CIVIL PROCEDURE 7.1 DISCLOSURE
                    10                              STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
                    11                              INTERESTED ENTITIES OR PERSONS
                                 [4]                PLAINTIFF’S EX PARTE MOTION FOR TEMPORARY
                    12                              RESTRAINING ORDER; MEMORANDUM OF POINTS AND
                                                    AUTHORITIES IN SUPPORT THEREOF
                    13           [4-1]              DECLARATION OF DAVID ALCOCER
                                 [4-2]              DECLARATION OF MICHAEL BECK
                    14
                                 [4-3]              DECLARATION OF DR. CARRIE L. BYINGTON
                    15           [4-4]              DECLARATION OF CHANCELLOR CAROL T. CHRIST
                                 [4-5]              EXHIBIT A – CHRIST DECLARATION
                    16           [4-6]              EXHIBIT B – CHRIST DECLARATION
                                 [4-7]              DECLARATION OF VICE CHANCELLOR AND DEAN
                    17                              DEBORAH DEAS
                                 [4-8]              DECLARATION OF ROBERT T. SCHOOLEY
                    18
                                 [4-9]              DECLARATION OF ROGER M.
                    19                              WAKIMOTO
                                 [4-10]             EXHIBIT A - PLAINTIFF’S EX PARTE MOTION FOR
                    20                              TEMPORARY RESTRAINING ORDER
                                 [4-11]             [PROPOSED] ORDER GRANTING PLAINTIFF THE REGENTS
                    21                              OF THE UNIVERSITY OF CALIFORNIA’S EX PARTE
                                                    MOTION FOR TEMPORARY RESTRAINING ORDER AND
                    22
                                                    ORDER TO SHOW CAUSE AS TO WHY A PRELIMINARY
                    23                              INJUNCTION SHOULD NOT ISSUE
                                 [5]                PLAINTIFF THE REGENTS OF THE UNIVERSITY OF
                    24                              CALIFORNIA’S EX PARTE MOTION FOR ORDER
                                                    SHORTENING TIME RE: MOTION FOR TEMPORARY
                    25                              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:
                    26                              PRELIMINARY INJUNCTION; DECLARATION OF JENNIFER
                                                    S. ROMANO IN SUPPORT THEREOF
                    27           [5-1]              [PROPOSED] ORDER GRANTING PLAINTIFF THE REGENTS
                                                    OF THE UNIVERSITY OF CALIFORNIA’S MOTION FOR AN
                    28                              ORDER SHORTENING TIME TO HEAR THE REGENTS’ EX
  C ROWELL
& M ORING LLP                                                                                              CERTIFICATE OF SERVICE
A TTORN E YS A T L A W                                                                                   CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 3 of 7



                         1       Docket No.         Description
                                                    PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER
                         2       [7]                CONSENT OR DECLINATION TO MAGISTRATE JUDGE
                         3                          JURISDICTION
                                 [12]               ORDER GRANTING MOTION TO HEAR REQUEST FOR TRO
                         4                          ON SHORTENED TIME AND SETTING BRIEFING SCHEDULE
                                                    AND HEARING
                         5       [13]               NOTICE OF PENDENCY OF OTHER ACTION OR
                                                    PROCEEDING
                         6       [14]               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION;
                         7                          MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                    SUPPORT THEREOF
                         8       [14-1]             DECLARATION OF DOE NO. 1 IN SUPPORT OF PLAINTIFF
                                                    THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                         9                          MOTION FOR PRELIMINARY INJUNCTION
                                 [14-2]             DECLARATION OF DOE NO. 2 IN SUPPORT OF PLAINTIFF
                    10
                                                    THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                    11                              MOTION FOR PRELIMINARY INJUNCTION
                                 [14-3]             DECLARATION OF DOE NO. 3 IN SUPPORT OF PLAINTIFF
                    12                              THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                                                    MOTION FOR PRELIMINARY INJUNCTION
                    13           [14-4]             DECLARATION OF DOE NO. 4 IN SUPPORT OF PLAINTIFF
                                                    THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                    14
                                                    MOTION FOR PRELIMINARY INJUNCTION
                    15           [14-5]             DECLARATION OF KAVITHA
                                                    IYENGAR IN SUPPORT OF PLAINTIFF
                    16                              THE REGENTS OF THE UNIVERSITY
                                                    OF CALIFORNIA’S MOTION FOR
                    17                              PRELIMINARY INJUNCTION
                                 [14-6]             PLAINTIFF THE REGENTS OF THE UNIVERSITY OF
                    18
                                                    CALIFORNIA’S REQUEST FOR JUDICIAL NOTICE IN
                    19                              SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                 [14-7]             EXHIBIT A – RJN
                    20           [14-8]             EXHIBIT B – RJN
                                 [14-9]             EXHIBIT C – RJN
                    21           [14-10             EXHIBIT D – RJN
                    22           [14-11]            EXHIBIT E – RJN
                                 [14-12]            EXHIBIT F – RJN
                    23           [14-13]            EXHIBIT G – RJN
                                 [14-14]            [PROPOSED] ORDER GRANTING PLAINTIFF THE REGENTS
                    24                              OF THE UNIVERSITY OF CALIFORNIA’S MOTION FOR
                                                    PRELIMINARY INJUNCTION
                    25           [15]               PLAINTIFF THE REGENTS OF THE UNIVERSITY OF
                    26                              CALIFORNIA’S ADMINISTRATIVE MOTION FOR ORDER
                                                    SHORTENING TIME RE: MOTION FOR PRELIMINARY
                    27                              INJUNCTION; DECLARATION OF JENNIFER S. ROMANO IN
                                                    SUPPORT THEREOF
                    28           [15-1]             [PROPOSED] ORDER GRANTING PLAINTIFF THE REGENTS
  C ROWELL
& M ORING LLP                                                                            CERTIFICATE OF SERVICE
A TTORN E YS A T L A W
                                                                     -2-               CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 4 of 7



                         1       Docket No.         Description
                                                    OF THE UNIVERSITY OF CALIFORNIA’S MOTION FOR AN
                         2                          ORDER SHORTENING TIME TO HEAR THE REGENTS’
                         3                          MOTION FOR PRELIMINARY INJUNCTION
                                 [16]               PLAINTIFF THE REGENTS OF THE UNIVERSITY OF
                         4                          CALIFORNIA’S ADMINISTRATIVE MOTION FOR DOE NOS. 1
                                                    TO 4 TO PROCEED UNDER PSEUDONYM; DECLARATION
                         5                          OF JENNIFER S. ROMANO
                                 [16-1]             [PROPOSED] ORDER GRANTING PLAINTIFF’S
                         6                          ADMINISTRATIVE MOTION FOR DOENOS. 1 TO 4 TO
                         7                          PROCEED UNDER PSEUDONYM

                         8
                                                    THE FOLLOWING TWO DOCUMENTS WERE FILED IN USDC
                         9                          CASE NO. 4:20-cv-04592-JST
                    10
                                 [10]               THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                    11                              ADMINISTRATIVE MOTION TO CONSIDER WHETHER
                                                    CASES SHOULD BE RELATED
                    12           [10-1]             STIPULATION AND [PROPOSED] ORDER GRANTING THE
                                                    REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
                    13                              ADMINISTRATIVE MOTION TO CONSIDER WHETHER
                                                    CASES SHOULD BE RELATED
                    14

                    15       on the following person(s) in this action:
                    16                        Please see attached Service List.
                    17
                                              BY FIRST CLASS MAIL: I am employed in the City and County of Los Angeles
                    18                        where the mailing occurred. I enclosed the document(s) identified above in a
                                              sealed envelope or package addressed to the person(s) listed above, with postage
                    19                        fully paid. I placed the envelope or package for collection and mailing, following
                                              our ordinary business practice. I am readily familiar with this firm’s practice for
                    20                        collecting and processing correspondence for mailing. On the same day that
                                              correspondence is placed for collection and mailing, it is deposited in the ordinary
                    21                        course of business with the United States Postal Service.
                    22                        BY MESSENGER SERVICE: I served the document(s) identified above by
                                              placing them in an envelope or package addressed to the person(s) listed above and
                    23                        providing them to a professional messenger service for service
                    24                        BY OVERNIGHT DELIVERY: I enclosed the document(s) identified above in a
                                              sealed envelope or package addressed to the person(s) listed above, in an envelope
                    25                        or package designated by the overnight delivery carrier with delivery fees paid or
                                              provided for. I placed the envelope or package for collection and overnight
                    26                        delivery at an office or a regularly utilized drop box of the overnight delivery
                                              carrier, or by delivering to a courier or driver authorized by the overnight delivery
                    27                        carrier to receive documents.
                    28
  C ROWELL
& M ORING LLP                                                                                               CERTIFICATE OF SERVICE
A TTORN E YS A T L A W
                                                                              -3-                         CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 5 of 7



                         1                    BY FACSIMILE: Based on an agreement of the parties to accept service by
                                              facsimile transmission, I faxed the document(s) identified above to the person(s) at
                         2                    the fax number(s) listed above. The transmission was reported complete and
                                              without error. I have attached a copy of the transmission report that was issued by
                         3                    the facsimile machine.
                         4                    BY ELECTRONIC MAIL: Based on a court order or an agreement of the parties
                                              to accept service by electronic mail, I caused the document(s) identified above to
                         5                    be transmitted electronically to the person(s) at the e-mail address(es) listed in the
                                              attached Service List. I did not receive, within a reasonable time after the
                         6                    transmission, any electronic message or other indication that the transmission was
                                              unsuccessful.
                         7
                                    I declare under penalty of perjury under the laws of the United States and the State of
                         8   California that the foregoing is true and correct.
                         9           Executed on July 14, 2020, at Livermore, California.
                    10
                    11
                    12                                                               Katarina Castillo
                    13
                    14

                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
  C ROWELL
& M ORING LLP                                                                                                CERTIFICATE OF SERVICE
A TTORN E YS A T L A W
                                                                               -4-                         CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 6 of 7



                         1         The Regents of the University of California v. U.S. Dept. of Homeland Security, et al.
                         2
                                                           USDC Case No. 3:20-cv-04621-JSW
                         3
                         4                                             SERVICE LIST
                         5
                         6   Sara Winslow                                    Defendants
                             Chief, Civil Division                           United States Department of Homeland
                         7   U.S. Attorney's Office, N. Dist. Calif.         Security, et al.
                             450 Golden Gate Ave., 9th Floor
                         8   San Francisco, CA 94102-3495
                             Tel: (415) 436-6925
                         9   Fax: (415) 436-6748
                             sara.winslow@usdoj.gov
                    10
                    11
                    12
                    13
                    14

                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
  C ROWELL
& M ORING LLP                                                                                           CERTIFICATE OF SERVICE
A TTORN E YS A T L A W
                                                                           -5-                        CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
                                Case 4:20-cv-04621-JSW Document 17 Filed 07/14/20 Page 7 of 7



                         1                                     CERTIFICATE OF SERVICE
                         2           I hereby certify that on July 14, 2020 a true copy of the foregoing document was filed
                         3   through the Court’s Case Management/Electronic Case Filing (“CM/ECF”) System and served by
                         4   that System upon all counsel of record registered for the System and deemed to have consented to
                         5   electronic service in the above-captioned case.
                         6           I declare under penalty of perjury under the laws of the United States and the State of
                         7   California that the foregoing is true and correct.
                         8           Executed on July 14, 2020, at Livemore, California.
                         9
                    10
                                                                                     Katarina Castillo
                    11
                    12
                    13
                    14

                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
  C ROWELL
& M ORING LLP                                                                                              CERTIFICATE OF SERVICE
A TTORN E YS A T L A W
                                                                               -6-                       CASE NO. 3:20-CV-04621-JSW

                             SFACTIVE-905707252.1
